Case 1:20-cv-23159-AMC Document 14 Entered on FLSD Docket 12/22/2020 Page 1 of 10




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                      Miami Division

                                    Case No. 20-cv-23159-AMC

  IKSA EXIM, INC., a Florida corporation
  and IZHAK KASHANI, an individual

                 Plaintiff
  vs.

  LAWRENCE ALLOUCHE a/k/a LARRY
  ALLOUCHE a/k/a LARRY ALUSH and
  ARIEL LLC, a Pennsylvania limited liability
  company,

              Defendants.
  _______________________________________/

           MOTION TO STRIKE AFFIRMATIVE DEFENSES, OR IN THE
    ALTERNATIVE, FOR MORE DEFINTIE STATEMENT, AND AS TO ARIEL LLC,
   MOTION TO STRIKE ANSWER AND AFFIRMATIVE DEFENSES IN ITS ENTIRETY

         Plaintiffs, IKSA EXIM, INC. and IZHAK KASHANI (collectively, “Plaintiffs”), through

  undersigned counsel, hereby move to strike the affirmative defenses of Defendants, or in the

  alternative, for a more definite statement, and as to Ariel LLC specifically, move to strike the

  answer and affirmative defenses in its entirety, and as grounds therefore state:

  I.     Preliminary Statement

         On July 30, 2020, Plaintiffs filed this action. See D.E. 1. After a number of issues obtaining

  service, on December 1, 2020, Defendants – one of which is an entity – filed their pro se answer

  and affirmative defenses (the “Answer”).1 See D.E. 13. As set forth herein, certain of Defendants’

  affirmative defenses should be stricken. Moreover, the pro se answer and affirmative defenses



  1
   It is abundantly clear from a review of the defenses that the pro se Defendants found pleadings
  online and copy-pasted as many boilerplate defenses as they could find from other pleadings, some
  of which do not relate, even arguably, to the instant action.
Case 1:20-cv-23159-AMC Document 14 Entered on FLSD Docket 12/22/2020 Page 2 of 10




  should be stricken in their entirety as to Ariel LLC because it is well-established that entities must

  be represented by an attorney.

            While pro se litigants are given some leeway and their pleadings are liberally construed,

  those pleadings must still conform to the procedural rules and give fair notice to the opposing

  parties. See Tran v. City of Holmes Beach, 817 Fed. Appx. 911, 915-16 (11th Cir. 2020).

 II.        Argument

                A. The Court Should Strike the Answer and Affirmative Defenses as to Ariel LLC
                   in Its Entirety

            As a preliminary matter, the answer and affirmative defenses should be stricken in their

  entirety as to Ariel LLC and a default should be entered against it because it is well-established

  that entities must be represented by an attorney. See Palazzo v. Gulf Oil Corp., 764 F. 2d 1381,

  1384 (11th Cir. 1985) (“The rule is well established that a corporation is an artificial entity that

  can act only through agents, cannot appear pro se, and must be represented by counsel.).

                B. Combined Defenses

            Combining multiple defenses into one defense is improper and supports a striking of such

  defenses. See Dionisio v. Ultimate Images & Designs, Inc., 391 F. Supp. 1187, 1195 (S.D. Fla.

  2019) (“discrete defenses that have been improperly combined should be pled separately”). The

  following are combined defenses that should be stricken: (a) those set forth in paragraph 140 of

  the Answer (see D.E. 13, p. 13); and (b) those set forth in paragraph 142 of the Answer (see D.E.

  13, p. 13).

                C. Duplicative Defenses

            A number of the defenses raised by Defendants are duplicative of each other,2 and should

  therefore     be   stricken.   See   Ramnarine    v.   RG    Group,    Inc.,   No.   12-80264-CIV-


  2
       This includes ten (10) paragraphs at the end of the answer (but before the section labeled

                                              Page 2 of 10
Case 1:20-cv-23159-AMC Document 14 Entered on FLSD Docket 12/22/2020 Page 3 of 10




  MARRA/BRANNON, 2012 U.S. Dist. LEXIS 94153, at *13 (S.D. Fla. Jul. 9, 2012) (striking

  duplicative defense); Advance Concrete Materials, LLC v. Con-Way Freight, Inc., No. 09-80460-

  CIV-MARRA, 2009 U.S. Dist. LEXIS 83197, *10 (S.D. Fla. Sep. 11, 2009) (striking affirmative

  defenses that “merely re-phrase” other affirmative defeses).

         The below-identified defenses are duplicative as follows:

             1) The defense identified in paragraph 135 of the Answer (see D.E. 13, p. 13) is
                duplicative of the affirmative defenses labeled “fourth affirmative defense,” “sixth
                affirmative defense,” and “seventh affirmative defense” (see D.E. 13, pp. 14-15)
                and paragraph 135 should therefore be stricken;

             2) The portion of the defense – asserting that Plaintiffs failed to mitigate damages –
                identified in paragraph 140 of the Answer (see D.E. 13, p. 13) is duplicative of the
                affirmative defense labeled “fifth affirmative defense,” (see D.E. 13, p. 14) and
                paragraph 140 should therefore be stricken;

             3) The defense identified in paragraph 141 of the Answer (see D.E. 13, p. 13) is
                duplicative of the affirmative defenses labeled “sixth affirmative defense” and
                “seventh affirmative defense” (see D.E. 13, pp. 14-15) and paragraph 141 should
                therefore be stricken;

             4) The portion of the defense – asserting that Plaintiffs are barred by equitable estoppel
                – identified in paragraph 142 of the Answer (see D.E. 13, p. 13) is duplicative of
                the affirmative defense labeled “tenth affirmative defense,” (see D.E. 13, p. 15) and
                paragraph 142 should therefore be stricken;

             5) The defense labeled “seventh affirmative defense” (see D.E. 13, pp. 14-15) is
                duplicative of the defense labeled “sixth affirmative defense” (see D.E. 13, p. 14)
                and should therefore be stricken;

             6) The defense labeled “ninth affirmative defense” (see D.E. 13, p. 15) is duplicative
                of the defense labeled “sixth affirmative defense” (see D.E. 13, p. 14) and should
                therefore be stricken;

             7) The defense labeled “fifteenth affirmative defense” (see D.E. 13, p. 16) is
                duplicative of the defense labeled “fourth affirmative defense” (see D.E. 13, p. 14)
                and should therefore be stricken.



  affirmative defenses) entitled “New Matter.” See D.E. 13, ¶¶ 133-42. These appear to be what are
  traditionally affirmative defenses and therefore Plaintiffs will treat them as such for the purpose of
  this Motion.

                                              Page 3 of 10
Case 1:20-cv-23159-AMC Document 14 Entered on FLSD Docket 12/22/2020 Page 4 of 10




             D. A Number of the Defenses are Mere Denials

         When a defense is asserted that is actually a denial, the Court should not strike the defense

  but should treat it instead like the denial that it is. See Longhini v. Equity One (Sheridan Plaza)

  LLC, No. 19-cv-60493-BLOOM/VALLE, 2019 U.S. Dist. LEXIS 231156, *2 (S.D. Fla. May 23,

  2019). The defenses set forth in paragraphs 137 and 138 of the Answer (see D.E. 13, p. 13), and

  the defense labeled “first affirmative defense” (see D.E. 13, p. 14) are mere denials. The Plaintiffs

  respectfully request that the Court rule that such “defenses” are actually denials and are to be

  treated as such.

             E. Specific Affirmative Defenses

         As a preliminary matter, each and every defense asserted by Defendant, whether in the

  “New Matter” section (see D.E. 13, p. 13) or under the actual affirmative defenses section (see

  D.E. 13, pp. 14-16) should be stricken as barebones, conclusory defenses. See Talisman Capital

  Alternative Invs. Fund v. Mouttet, No. 10-24577-CIV-GRAHAM/GOODMAN, 2011 U.S. Dist.

  LEXIS 163299, *12 (S.D. Fla. Nov. 22, 2011) (holding that defenses comprised solely of

  barebones conclusory allegations fall short of Rule 8(b)’s pleading requirements); See Dionisio,

  391 F. Supp. at 1195 (striking defenses that were “nothing more than bare recitations of boiler-

  plate affirmative defenses.”). While the complete lack of allegations for many of the defenses

  speak for themselves, below are defenses that merited further argument or should also be stricken

  for other, more specific reasons.

                     i. Paragraph 134 of the Answer (Statute of Limitations)

         In paragraph 134 of the Answer Defendants assert that the claims are barred by the statute

  of limitations (see D.E. 13, p. 13), however, fail to explain how this is so and it should therefore

  be stricken. See Bowes v. Haymore, No. 13-14304-CIV-GRAHAM/LYNCH, 2014 U.S. Dist.



                                             Page 4 of 10
Case 1:20-cv-23159-AMC Document 14 Entered on FLSD Docket 12/22/2020 Page 5 of 10




  LEXIS 202692, *7 (S.D. Fla. Jul. 8 2014) (striking defense that did not identify any specific statute

  of limitation or specific claim it barred).

                      ii. The Defense Labeled “First Affirmative Defense”

          For the defense labeled “First Affirmative Defense” Defendants assert failure to state a

  cause of action because Plaintiffs: (a) failed to sufficiently plead a basis for relief, (b) fails to allege

  with specificity any facts to establish the requisite elements, and (c) fails to set forth ultimate facts.

  See D.E. 13, p. 14. Other than these conclusory statements, Defendants do not actually point to a

  single cause of actions whereunder Plaintiffs failed to state a cause of action. This defense should

  be stricken. See Nash v. O.R. Colan Group, LLC, No. 12-60759-CIV-COHN/SELTZER, 2012

  U.S. Dist. LEXIS 134727, *4 (S.D. Fla. Sept. 20, 2012) (striking affirmative defense generally

  stating that “Plaintiff’s claims are barred by his failure to state a cause of action . . .”); see also

  Bowes, 2014 U.S. Dist. LEXIS 202692 at *5 (holding that defense alleging defect in prima facie

  case is a denial rather than a defense).

                     iii. The Defense Labeled “Second Affirmative Defense”

          For the defense labeled “Second Affirmative Defense” Defendants assert unclean hands

  and generally state: “the actions of Plaintiff should bar recovery” and “Plaintiffs wrongful conduct

  precludes it from seeking relief.” See D.E. 13, p. 14.

          The United States Court of Appeals for the Eleventh Circuit has stated that to assert
          an unclean hands defense, a defendant must satisfy two requirements. First, the
          defendant must demonstrate that the plaintiff's wrongdoing is directly related to the
          claim against which it is asserted. Second, even if directly related, the plaintiff's
          wrongdoing does not bar relief unless the defendant can show that it was personally
          injured by her conduct.

  Royal Palms Props., LLC v. Premier Estate Props., Inc., No. 10-80232-CV-COHN, 2010 U.S.

  Dist. LEXIS 110443, *6 (S.D. Fla. Oct. 6, 2010) (internal citations and quotations omitted).




                                                 Page 5 of 10
Case 1:20-cv-23159-AMC Document 14 Entered on FLSD Docket 12/22/2020 Page 6 of 10




           Here, Defendants have generally stated that the “actions” and “wrongful conduct” bar

  recovery, however, have failed to state what actions or conduct by Plaintiffs directly related to the

  claim.

                     iv. The Defense Labeled “Selective Enforcement” Should be Stricken

           For the defense labeled “Selective Enforcement” Defendants assert that “Plaintiff’s

  selective enforcement of the Covenants and Documents within the community is a complete bar

  to enforcement.” See D.E. 13, p. 14. This defense clearly relates to condominium or homeowners’

  associations, which has nothing to do with this action, and therefore it should be stricken.

                      v. The Defense Labeled “Fifth Affirmative Defense”

           For the defense labeled “Fifth Affirmative Defense” Defendants assert that “Plaintiff failed

  to mitigate any damages . . .” See D.E. 13, p. 14. Because Defendants do not provide any facts in

  support of this defense it should be stricken. See Bowes, 2014 U.S. Dist. LEXIS 202692 at *7

  (striking defense of failure to mitigate where defendant failed to allege how plaintiff failed to

  mitigate and that there was any duty to do so).

                     vi. The Defense Labeled “Eleventh Affirmative Defense”

           For the defense labeled “Eleventh Affirmative Defense” Defendants assert that

  “Plaintiffs[’] claims are fraudulent in that Plaintiff . . . failed to fully and faithfully perform its

  duties . . .” See D.E. 13, p. 15. Assuming arguendo that this is a legitimate defense, it is ambiguous

  and confusing. Moreover, if Defendants are attempting to allege some fraudulent matter, this

  defense is subject to a heightened pleading standard and requires specific allegations in support

  thereof.




                                              Page 6 of 10
Case 1:20-cv-23159-AMC Document 14 Entered on FLSD Docket 12/22/2020 Page 7 of 10




                    vii. The Defense Labeled “Twelfth Affirmative Defense”

         For the defense labeled “Twelfth Affirmative Defense” Defendants assert that Plaintiffs’

  claims are barred by illegality “as set forth in the Defendant’s counterclaims” and failure to comply

  with rules and regulations of the State of Florida. See D.E. 13, p. 15. In addition to the fact that no

  counterclaims have been filed, Defendants also fail to identify any rule or regulation that was

  violated.

                   viii. The Defense Labeled “Thirteenth Affirmative Defense”

         For the defense labeled “Thirteenth Affirmative Defense” Defendants assert that

  “Defendants discharged plaintiffs claim . . . by payment of the monthly assessments.” See D.E.

  13, p. 15. Similar to the defense labeled “Selective Enforcement,” this defense clearly relates to

  condominium or homeowners’ associations, which has nothing to do with this action, and therefore

  it should be stricken.

                     ix. The Defense Labeled “Fourteenth Affirmative Defense”

         For the defense labeled “Fourteenth Affirmative Defense” Defendants assert that “Plaintiff

  failed to comply with Rule 1.130(a) of the Florida Rules of Civil Procedure . . .” See D.E. 13, p.

  15. This Florida Rule of Civil Procedure is not applicable in this Federal court action, and therefore

  should be stricken.

              F. The Court Should Strike Defendants’ “Reservation of Rights and
                 Supplemental Defenses”

         Traditionally, a reservation of rights is meaningless, does not prejudice a party or confer a

  right to amend, and therefore is not necessary to strike. See Longhini v. Equity One (Sheridan

  Plaza) LLC, 2019 U.S. Dist. LEXIS 231156 at *4-5.

         In the Answer in this action, however, Defendants state “The facts having not been fully

  developed, Defendant affirmatively plead [sic] any of the following defenses that may become


                                              Page 7 of 10
Case 1:20-cv-23159-AMC Document 14 Entered on FLSD Docket 12/22/2020 Page 8 of 10




  applicable to this action” and thereafter lists in shotgun form a slew of affirmative defenses. See

  D.E. 13, p. 16. The difference between the standard reservation of rights and the one at issue here

  is that Defendants purport to “affirmatively plead any of the following defenses that may become

  applicable . . .” And so, this is more than a reservation, it is an affirmative pleading of defenses,

  albeit improperly. Therefore, the affirmatively pled defenses in the reservation should be stricken.

  Of course, if those defenses become apparent in this matter, Defendants can move for leave to

  amend at the appropriate time.

             G. Defendants Fail to Provide Fair Notice of Certain Defenses

         Although Rule 8 does not obligate a defendant to set forth detailed factual
         allegations, a defendant must give the plaintiff fair notice of the nature of the
         defense and the grounds upon which it rests. Under Rule 12(e), a party may move
         for a more definite statement of a pleading to which a responsive pleading is
         allowed but which is so vague or ambiguous that the party cannot reasonably
         prepare a response.

  Tara Prods., Inc. v. Hollywood Gadgets, Inc., No. 09-61436-CIV-COHN/SELTZER, 2009 U.S.

  Dist. LEXIS 121709, *3 (S.D. Fla. Dec. 11, 2009).

         Because the defenses are clearly pulled from other pleadings located online or otherwise

  by pro se defendants,3 they are ambiguous and confusing, and to the extent not stricken,

  Defendants should be required to provide a more definite statement so that Plaintiffs have fair

  notice of the defenses. At present, all Plaintiffs have to consider are approximately twenty-five

  (25) disorganized, duplicative, and haphazardly pled defenses, none of which have any factual

  support that ca be applied to this action. Therefore, Defendants should be required to provide a

  more definite statement and plead the bare minimum facts supporting each of the defenses.




  3
   As additional examples, many of the defenses refer to crossclaims or counterclaims that do not
  exist.

                                              Page 8 of 10
Case 1:20-cv-23159-AMC Document 14 Entered on FLSD Docket 12/22/2020 Page 9 of 10




         WHEREFORE, Plaintiffs, IKSA EXIM, INC. and IZHAK KASHANI, respectfully

  request that this Court enter an order striking Defendants, LAWRENCE ALLOUCHE a/k/a

  LARRY ALLOUCHE a/k/a LARRY ALUSH and ARIEL LLC’s affirmative defenses, or int the

  alternative, ordering Defendants to provide a more definite statement, and further as to Ariel LLC,

  striking the answer and affirmative defenses in its entirety, together with such other and further

  relief as this Court deems just and proper.

         Dated: December 22, 2020

                       CERTIFICATE OF GOOD FAITH CONFERENCE

         Pursuant to Local Rule 7.1(a)(3), I hereby certify that I emailed Larry Allouche, who is

  representing himself and Ariel LLC pro se, a copy of this motion in an attempt. Mr. Allouche did

  not respond to the conference attempt.

                                   CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on December 22, 2020, a true and correct copy of the
  foregoing was filed via the CM/ECF system. A copy was also sent via U.S. Mail and email to the
  parties on the attached Service List.

                                                         Respectfully Submitted,

                                                         THE BERNSTEIN LAW FIRM
                                                         Attorneys for Plaintiffs
                                                         3050 Biscayne Boulevard, Suite 403
                                                         Miami, Florida 33137
                                                         Tel. (305) 672-9544
                                                         Fax (305) 672-4572
                                                         michael@blfmiami.com
                                                         jordan@blfmiami.com
                                                         paralegal@blfmiami.com

                                                         s/Michael I. Bernstein
                                                         Michael I. Bernstein
                                                         Florida Bar No. 546208
                                                         Jordan C. Kaplan
                                                         Florida Bar No. 98618



                                                Page 9 of 10
Case 1:20-cv-23159-AMC Document 14 Entered on FLSD Docket 12/22/2020 Page 10 of 10




                                   SERVICE LIST
                             CASE NO. 20-cv-23159-CANNON

   LARRY ALLOUCHE
   ARIEL LLC
   Pro Se
   32 Hirst Avenue
   Lansdowne, PA 19050
   allouchelarry@yahoo.com




                                     Page 10 of 10
